                        CR 20-00425-EJD
Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 1 of 19

                                                                                FILED
     United States District Court                                                 May 18 2021
                         FOR THE
                                                                                SUSANY. SOONG
              NORTHERN DISTRICT OF CALIFORNIA                              CLERK, U.S. DISTRICT COURT
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                 SAN FRANCISCO
                   VENUE: SAN JOSE


                        UNITED STATES OF AMERICA,
                                        V.




                               MARK SCHENA,




                              DEFENDANT(S).


           SUPERSEDING INDICTMENT

           18 U.S.C. §§ 1349 - Conspiracy to Commit Health Care Fraud
                      18 U.S.C. § 1347 – Health Care Fraud
              18 U.S.C. § 371 – Conspiracy to Pay Illegal Kickbacks
                  18 U.S.C. § 220 – Payment of Illegal Kickbacks
                             15 U.S.C. §§ 78j & 78ff;
                     17 C.F.R. 240.10b-5 – Securities Fraud;
                 18 U.S.C. §§ 981(a)(1)(C) & 982(a) & 28 U.S.C.
                           § 2461 – Criminal Forfeiture




         A true bill.
                           /s/ Foreperson of the Grand Jury
                                                          Foreman

                                     18th
         Filed in open court this __________ day of
                       May, 2021
         _________________________________.

         ____________________________________________
                                                 Clerk
         ____________________________________________
                                                       No Process
                                             Bail, $ _____________
        Hon. Thomas S. Hixson, U.S. Magistrate Judge
               Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 2 of 19


                                                                        FILED
 1 STEPHANIE HINDS (CABN 154284)
   Acting United States Attorney                                          May 18 2021
 2
   HALLIE HOFFMAN (CABN 210020)                                     SUSANY. SOONG
 3
   Chief, Criminal Division                                    CLERK, U.S. DISTRICT COURT
 4                                                          NORTHERN DISTRICT OF CALIFORNIA
   WILLIAM FRENTZEN (LABN 24421)
 5 Assistant United States Attorney                                  SAN FRANCISCO

 6 DANIEL KAHN (NYBN 4196413)
   Acting Chief
 7 U.S. Department of Justice, Fraud Section

 8 JACOB FOSTER (CABN 250785)
   JUSTIN WEITZ (NYBN 5027966)
 9 Assistant Chiefs
   U.S. Department of Justice, Fraud Section
10 950 Pennsylvania Avenue NW
   Washington, DC 20005
11

12

13                                     UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15                                           SAN JOSE DIVISION

16   UNITED STATES OF AMERICA,                      )   Case No. CR 20-00425-EJD
                                                    )
17           Plaintiff,                             )   VIOLATIONS: 18 U.S.C. § 1349 –
                                                    )   Conspiracy to Commit Health Care Fraud and
18      v.                                          )   Wire Fraud; 18 U.S.C. § 1347 – Health Care
                                                    )   Fraud; 18 U.S.C. § 371 – Conspiracy to Pay
19   MARK SCHENA,                                   )   Illegal Kickbacks; 18 U.S.C. § 220 – Payment
                                                    )   of Illegal Kickbacks; 15 U.S.C. §§ 78j & 78ff;
20           Defendant.                             )   17 C.F.R. 240.10b-5 – Securities Fraud; 18
                                                    )   U.S.C. §§ 981(a)(1)(C) & 982(a) & 28 U.S.C.
21                                                  )   § 2461 – Criminal Forfeiture
                                                    )
                                                        SAN JOSE VENUE            FILED UNDER SEAL
22

23                                     SUPERSEDING I N D I C T M E N T
24           The Grand Jury charges:
25                                          Introductory Allegations
26

27

28


     SUPERSEDING INDICTMENT                        1
                 Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 3 of 19




 1          1.       The defendant Mark Schena (“SCHENA”) resided in the Northern District of California

 2 and served as the President of Arrayit Corporation (“Arrayit”). Schena described himself as the “Father

 3 of Microarray Technology.”

 4          2.       Arrayit was a publicly traded medical technology company incorporated in Nevada, and

 5 based in Sunnyvale, California. Arrayit described itself as “a world leader in microarray technology

 6 empowering researchers and doctors in the life sciences, wellness and healthcare testing markets.” Arrayit

 7 was a participating provider in the Medicare, Medicaid, TRICARE, and other health care benefit

 8 programs, and submitted or caused the submission of claims to Medicare, Medicaid, TRICARE, and other

 9 health care benefit programs.

10          3.       Shares of Arrayit stock were traded “over the counter” (OTC) using the ticker symbol

11 “ARYC.” As a security traded OTC, individuals, entities, and other investors were able to buy or sell

12 Arrayit shares.

13                                   Arrayit’s Communications with Investors

14          4.       Since 2015, Arrayit communicated with investors using a number of methods and means.

15 Arrayit ceased filing formal quarterly reports (Form 10-Qs) with the Securities and Exchange Commission

16 (“SEC”) in 2015, but continued to communicate with investors using press releases, email, and Twitter, a

17 social media platform accessible to the public. SCHENA was the primary person at Arrayit responsible

18 for communicating with investors.

19          5.       Arrayit opened its Twitter account in 2009, and until approximately mid-2019, SCHENA

20 posted frequently on a Twitter account identified with the username @arrayit.

21          6.       SCHENA would often bunch Arrayit tweets together, so that Arrayit posted multiple tweets

22 per day. Many of SCHENA’s tweets adopted a journalistic tone, noting that Arrayit sales teams were

23 “report[ing]” on a topic of interest related to the company, and used stock photos unconnected to Arrayit’s

24 actual business.

25                              The Medicare, Medicaid, and TRICARE Programs

26          7.       The Medicare program (“Medicare”) was a federally-funded health care program that

27 provided benefits to persons who were at least 65 years old or disabled. Medicare was administered by

28


     SUPERSEDING INDICTMENT                          2
                 Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 4 of 19




 1 the Centers for Medicare and Medicaid Services (“CMS”), a federal agency under the United States

 2 Department of Health and Human Services (“HHS”).

 3          8.       The Medicaid program (“Medicaid”) was jointly funded by the federal and state

 4 governments and was a program that provided health care benefits to certain low-income individuals and

 5 families in states. Medicaid was administered by CMS and various state agencies.

 6          9.       The United States Department of Defense, through the Defense Health Agency,

 7 administered the TRICARE program (“TRICARE”), which was a comprehensive health care insurance

 8 program that provided health care benefits to United States military personnel, retirees, and their families.

 9          10.      Medicare, Medicaid, and TRICARE were each a “Federal health care program” as defined

10 in Title 42, United States Code, Section 1320a-7b(f), and a “health care benefit program” as defined in

11 Title 18, United States Code, Section 24(b).

12          11.      Individuals who received benefits under Medicare, Medicaid, and TRICARE were referred

13 to as “beneficiaries.”

14          12.      Diagnostic testing laboratories, physicians, clinics, and other health care providers, all of

15 which provided services to beneficiaries, were able to apply for and obtain a “provider number.” A health

16 care provider that received a provider number was able to file claims with Medicare, Medicaid, and

17 TRICARE to obtain reimbursement for services provided to beneficiaries.

18          13.      To participate in Medicare, Medicaid, and TRICARE, providers were required to submit

19 an application in which the providers agreed to abide by the policies and procedures, rules, and regulations

20 governing reimbursement. To receive funds, enrolled providers, together with their authorized agents,

21 employees, and contractors, were required to abide by all provisions of the Social Security Act, the

22 regulations promulgated under the Act, and applicable policies, procedures, rules, and regulations issued

23 by CMS, relevant state and federal agencies, and authorized agents and contractors. Health care providers

24 were given and provided with access to manuals and services bulletins that described proper billing

25 procedures and billing rules and regulations.

26          14.      A health care provider who was assigned a PIN and provided services to beneficiaries was

27 able to submit claims for reimbursement that included the PIN assigned to that medical provider.

28 Payments were often made directly to a provider of the goods or services, rather than to a beneficiary.


     SUPERSEDING INDICTMENT                            3
              Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 5 of 19




 1 This payment occurred when the provider submitted the claim for payment, either directly or through a

 2 billing company.

 3           15.    Medicare, Medicaid, and TRICARE regulations required health care providers to maintain

 4 complete and accurate patient medical records reflecting the medical assessment and diagnoses of their

 5 patients, as well as records that documented actual treatment of the patients to whom services were

 6 provided and for whom claims for payment were submitted by the physician. Medicare, Medicaid, and

 7 TRICARE required complete and accurate patient medical records so that Medicare, Medicaid, and

 8 TRICARE would be able to verify that the services were provided as described on the claim form. These

 9 records were required to be sufficient to permit Medicare, Medicaid, or TRICARE, or their contractors,

10 to review the appropriateness of payments made to the health care provider.

11           16.    Medicare, Medicaid, and TRICARE paid for claims only if the items or services were

12 medically reasonable, medically necessary for the treatment or diagnosis of the patient’s illness or injury,

13 documented, and actually provided as represented to Medicare, Medicaid, and TRICARE. Medicare,

14 Medicaid, and TRICARE would not pay for items or services that were procured through kickbacks and

15 bribes.

16                                         Commercial Insurance Plans

17           17.    Commercial insurance plans were provided by private health insurance companies

18 (“Commercial Insurers”) that offered individual and group health benefit plans under which individuals

19 could obtain coverage for health care items and services. Individuals who received benefits from

20 Commercial Insurers were referred to as “members.”

21           18.    Each of the Commercial Insurers was a “health care benefit program” as defined in Title

22 18, United States Code, Section 24(b) and Title 18, United States Code, Section 220(e)(3).

23           19.    Commercial Insurers often made payments directly to laboratories and other providers,

24 rather than to members who received the health care benefits, items, and services.

25           20.    To obtain payment for treatment or services provided to a member, laboratories and other

26 providers were required to submit itemized claim forms to the member’s commercial insurance plan. The

27 claim forms were typically submitted electronically.         The claim form required certain important

28 information, including: the member’s name and identification number; a description of the health care


     SUPERSEDING INDICTMENT                          4
              Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 6 of 19




 1 benefit, item, or service that was provided or supplied to the member; the billing codes for the benefit,

 2 item, or service; the date upon which the benefit, item, or service was provided or supplied to the member;

 3 and the name of the referring physician or other provider, as well as the applicable identification number

 4 for the referring physician or provider.

 5          21.    When a provider submitted a claim to Commercial Insurers, the provider certified that the

 6 contents of the form were true, correct, complete, and that the form was prepared in compliance with

 7 applicable laws and regulations. The provider also certified that the items or services being billed were

 8 medically necessary and were in fact provided as billed.

 9                                             Diagnostic Testing

10          22.    CMS regulated all laboratory testing (except research) performed on humans in the United

11 States through the Clinical Laboratory Improvement Amendments (CLIA). All clinical laboratories

12 seeking reimbursement were required to be properly certified by CLIA and state regulatory agencies.

13          23.    Examples of clinical laboratory testing included the following:

14                 a.      Allergy testing: Allergy referred to conditions in which immune responses to

15 environmental antigens caused tissue inflammation and organ dysfunction. Allergy testing was performed

16 to determine immunologic sensitivity or reaction to antigens for the purpose of identifying the cause of

17 the allergic state.

18                 b.      COVID-19 antibody testing: COVID-19 antibody testing was a test for antibodies

19 in the blood to determine whether an individual was previously infected with the novel coronavirus disease

20 2019, commonly referred to as “COVID-19.” COVID-19 antibody testing would not reliably diagnose a

21 current COVID-19 infection.

22          24.    Medicare did not cover diagnostic testing, including allergy and COVID-19 antibody

23 testing, that was “not reasonable and necessary for the diagnosis or treatment of illness or injury or to

24 improve the functioning of a malformed body member.”              Title 42, United States Code, Section

25 1395y(a)(1)(A).       Except for certain statutory exceptions, Medicare did not cover “examinations

26 performed for a purpose other than treatment or diagnosis of a specific illness, symptoms, complaint or

27 injury.” Title 42, Code of Federal Regulations, Section 411.15(a)(1).

28


     SUPERSEDING INDICTMENT                          5
              Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 7 of 19




 1          25.     If diagnostic testing was necessary for the diagnosis or treatment of illness or injury or to

 2 improve the functioning of a malformed body member, Medicare imposed additional requirements before

 3 covering the testing. Title 42, Code of Federal Regulations, Section 410.32(a) provided, “All diagnostic

 4 x-ray tests, diagnostic laboratory tests, and other diagnostic tests must be ordered by the physician who is

 5 treating the beneficiary, that is, the physician who furnishes a consultation or treats a beneficiary for a

 6 specific medical problem and who uses the results in the management of the beneficiary’s specific medical

 7 problem[,]” and “[t]ests not ordered by the physician who is treating the beneficiary are not reasonable

 8 and necessary.” Title 42, United States Code, Section 1395l(h)(5) provided that payments from Medicare

 9 for covered clinical diagnostic laboratory tests may be made only to “the person or entity which performed

10 or supervised the performance of such test.”

11          26.     Medicare, through its contractors, and Commercial Insurers set forth rules and regulations

12 regarding the circumstances in which allergy testing was reasonable and necessary. One type of allergy

13 testing was “in vivo,” which correlated the performance and evaluation of selective cutaneous and mucous

14 membrane tests (commonly referred to as “skin tests”) with the patient’s history, physical examination,

15 and other observations. Another type of allergy testing was a test for allergy hypersensitivity “in vitro”

16 (commonly referred to as “blood tests”), which measured allergen-specific serum IgE. Percutaneous skin

17 testing was the test of choice in most clinical situations where immediate hypersensitivity reactions were

18 suspected. Overall, skin testing was quick, safe, and cost-effective.

19          27.     Under certain limited conditions, in vitro testing was medically necessary. Quantitative

20 (measuring the amount of sensitivity) in vitro allergen specific IgE testing was medically necessary under

21 conditions where skin testing was not possible or was not reliable. Examples of indications for in vitro

22 testing would include patients with severe dermatographism, ichthyosis, or generalized eczema. In vitro

23 testing is significantly more expensive than skin testing.

24          28.     It would not be medically necessary to test all patients for the same number of allergens.

25 The number of allergens that are tested for was required to be judicious and related to the history, physical

26 findings, and clinical judgment specific to each individual.

27                                            The Scheme to Defraud

28          29.     Beginning in or around 2015, and continuing through in or around 2020, SCHENA,


     SUPERSEDING INDICTMENT                           6
              Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 8 of 19




 1 together with others known and unknown to the Grand Jury, engaged in a fraudulent scheme to obtain

 2 money and property by: (a) deceiving purchasers and sellers of Arrayit’s securities, and the market at-

 3 large, about the performance of Arrayit’s business, Arrayit’s financial condition, the nature and

 4 composition of Arrayit’s products, Arrayit’s sales, revenues, and expenses, and Arrayit’s prospects for

 5 growth; and (b) deceiving Medicare, Medicaid, TRICARE, and Commercial Insurers about insurance

 6 claims that SCHENA and his co-conspirators caused to be submitted to Medicare, Medicaid, TRICARE,

 7 and Commercial Insurers.

 8          30.    The purposes of the scheme to defraud were, among other things: (a) to promote Arrayit

 9 and SCHENA online and in public by overstating its status and influence; (b) to enrich SCHENA and

10 Arrayit by increasing the company’s value and receiving additional revenue from Medicare, Medicaid,

11 TRICARE, and the Commercial Insurers; and (c) to artificially increase and maintain the share price of

12 Arrayit securities to, among other things, make Arrayit attractive to potential purchasers.

13          31.    It was a part of the scheme that SCHENA and others used a variety of manners and means,

14 including, among others:

15                 a.      Failing to provide investors and the SEC with accurate financial statements and

16 reports of Arrayit’s financial condition;

17                 b.      Concealing Arrayit’s financial condition by falsely promising that the public

18 release of Arrayit’s financial statements was imminent;

19                 c.      Making false and misleading statements to investors about the performance of

20 Arrayit’s business, Arrayit’s financial condition, the nature and composition of Arrayit’s products,

21 Arrayit’s sales, revenues, and expenses, and Arrayit’s prospects for growth;

22                 d.      Making false and misleading statements to investors about the proliferation of

23 Arrayit’s proprietary allergy testing, and about “deals” and other agreements to spread Arrayit’s

24 proprietary allergy testing;

25                 e.      Making false and misleading statements to investors about Arrayit’s plans to list on

26 the NASDAQ stock exchange;

27                 f.      Making false and misleading statements to investors about Arrayit’s capability to

28 test for COVID-19, the accuracy of Arrayit’s COVID-19 test, the status of its regulatory approval, and the


     SUPERSEDING INDICTMENT                          7
              Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 9 of 19




 1 proliferation of Arrayit’s COVID-19 testing technology;

 2                  g.     Manipulating the price of Arrayit stock through stock transfers and trading activity,

 3 and concealing securities transactions made in furtherance of the scheme;

 4                  h.     Conspiring to defraud Medicare, Medicaid, TRICARE, and the Commercial

 5 Insurers, as discussed in greater detail in paragraphs 36 through 49; and

 6                  i.     Concealing from investors, through false and misleading statements and omissions

 7 of material fact, Arrayit’s scheme to defraud Medicare, Medicaid, TRICARE, and the Commercial

 8 Insurers, and to illegally profit from the proceeds of illegal health care kickbacks and bribes.

 9          32.     It was further a part of the scheme to defraud that SCHENA and others took the following

10 actions, among others:

11                  a.     On or about November 19, 2018, SCHENA issued a press release falsely stating

12 that pursuant to “an allergy testing agreement,” Arrayit “is providing its proprietary microarray-based

13 finger stick allergy testing services to Sutter Health via doctors in the Sutter Health-affiliated Palo Alto

14 Medical Foundation,” Sutter Health, “one of the nation’s largest healthcare networks,” reports “total

15 patient service revenues of $12,000,000,000 annually.”

16                  b.      On or about August 8, 2019, SCHENA posted from the Arrayit Twitter account

17 that “Arrayit clinical team commences $240,000,000 test kit manufacturing run to build inventory for our

18 rapidly expanding physician-ordered finger stick allergy testing services empowering clinic network

19 doctors to identify, manage and treat allergy and asthma.”          This false and misleading tweet was

20 subsequently repeated elsewhere, including on social media and investor-focused message boards.

21                  c.     In early 2020, as COVID-19 began to spread around the world, SCHENA and

22 Arrayit began promoting a test for COVID-19 through its website. SCHENA attempted to exploit the

23 pandemic by claiming that Arrayit could test dried blood samples for both allergens and COVID-19, and

24 instructing its patient recruiters and clinics to add on or bundle Arrayit’s allergy test and COVID-19 test

25 regardless of medical necessity.

26                  d.     Between on or about March 19, 2020, and on or about March 21, 2020, SCHENA

27 sent an email to dozens of investors who had inquired about the COVID-19 test. SCHENA’s email stated:

28 “Dear Valued Customer, We received more than 50,000 requests for our finger stick blood test for SARS-


     SUPERSEDING INDICTMENT                          8
             Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 10 of 19




 1 CoV-2, the virus that causes coronavirus disease 2019 (COVID-19). Our team is coordinating with local,

 2 state and federal agencies and with our distributors to make this test available to as many patients as

 3 possible on an expedited timeline. Please consult our website and press releases for updates. Best regards,

 4 Arrayit Corporation.” These false statements were subsequently amplified on social media and reposted

 5 on investor-focused message boards.

 6 COUNT ONE: (18 U.S.C. § 1349 – Conspiracy to Commit Health Care Fraud and Wire Fraud)

 7          33.     The factual allegations in Paragraphs 1 through 32 are re-alleged and incorporated by

 8 reference as if fully set forth herein.

 9          34.     Beginning in or around 2018, and continuing through in or around June 2020, in the

10 Northern District of California and elsewhere, the defendant,

11                                               MARK SCHENA,

12 did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly combine,

13 conspire, confederate, and agree with others known and unknown to the Grand Jury to commit certain

14 offenses against the United States, to wit:

15                  a.      to execute a scheme and artifice to defraud health care benefit programs affecting
16 commerce, as defined in Title 18, United States Code, Section 24(b), that is, Medicare, Medicaid,

17 TRICARE, and the Commercial Insurers, and to obtain by means of materially false and fraudulent

18 pretenses, representations and promises, money and property owned by, and under the custody and control

19 of, said health care benefit programs, in connection with the delivery of and payment for health care

20 benefits, items, and services, in violation of Title 18, United States Code, Section 1347.

21                  b.      by devising a scheme and artifice to defraud as to a material matter and to obtain
22 money by means of materially false and fraudulent pretenses, representations, and promises, and for the

23 purpose of executing the scheme and artifice, to knowingly transmit and cause to be transmitted by means

24 of wire communication in interstate and foreign commerce, certain writings, signs, signals, pictures or

25 sounds, in violation of Title 18, United States Code, Section 1343.

26                                           Purpose of the Conspiracy
27
            35.     It was a purpose of the conspiracy for SCHENA and his co-conspirators to unlawfully
28


     SUPERSEDING INDICTMENT                          9
             Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 11 of 19




 1 enrich themselves by: (a) submitting or causing the submission of false and fraudulent claims by interstate

 2 wire to Medicare, Medicaid, TRICARE, and the Commercial Insurers for services that were (i) procured

 3 by the payment of kickbacks and bribes; (ii) medically unnecessary; (iii) not eligible for reimbursement;

 4 and/or (iv) not provided as represented; (b) concealing the submission of false and fraudulent claims to

 5 Medicare, Medicaid, TRICARE, and the Commercial Insurers, and the receipt and transfer of the proceeds

 6 from the fraud; and (c) diverting proceeds of the fraud for their personal use and benefit, and to further

 7 the conspiracy.

 8                                              Manner and Means

 9          36.     SCHENA and his co-conspirators used the following manner and means, among others, to

10 accomplish the object and purpose of the conspiracy.

11          37.     In or around May 2018, SCHENA and others announced that Arrayit had developed

12 revolutionary new technology that allowed Arrayit to test for exposure to 120 common food and

13 environmental allergens with only a single drop of blood from a finger stick sample.

14          38.     SCHENA and others would apply for and maintain various laboratory certifications from

15 state and federal agencies, including from CLIA, that were necessary for Arrayit to legally conduct testing

16 and submit claims to Medicare, Medicaid, TRICARE, and Commercial Insurers.

17          39.     SCHENA and others would submit or cause the submission of false and fraudulent

18 attestations and other documents to state and federal regulators, including CLIA, that falsely certified the

19 identity, roles, and responsibilities of Arrayit’s laboratory director and other personnel, and concealed

20 SCHENA’s roles and responsibilities.

21          40.     SCHENA and others would submit and cause the submission of false and fraudulent

22 enrollment applications on behalf of Arrayit to Medicare, Medicaid, TRICARE, and Commercial Insurers,

23 in which Arrayit certified that payment of claims was conditioned upon the underlying claims complying

24 with the federal anti-kickback statute, the applicable laws, regulations, and program instructions, and that

25 Arrayit would not knowingly present or cause to be presented false or fraudulent claims.

26          41.     SCHENA and others paid and caused the offer and payment of illegal kickbacks and bribes

27 to other individuals and purported marketing companies in exchange for blood samples collected from

28 patients and orders for allergy testing from health care providers, all of which were used to support false


     SUPERSEDING INDICTMENT                          10
              Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 12 of 19




 1 and fraudulent claims that were submitted by Arrayit and others to Medicare, Medicaid, TRICARE, and

 2 Commercial Insurers.

 3          42.     SCHENA and others distributed false and fraudulent marketing material and other

 4 documents that misrepresented the medical necessity of Arrayit’s allergy test and Arrayit’s ability to

 5 provide accurate, fast, and reliable allergy test results that would be medically necessary and reasonable

 6 in the treatment of the patient.

 7          43.     SCHENA and others caused Arrayit to test for 120 allergens regardless of the medical

 8 necessity, availability of the less expensive skin tests, reasonableness, rules against ordering the same test

 9 for each patient, or use of such testing in the treatment of each patient, in order to maximize the amount

10 billed to Medicare, Medicaid, TRICARE, and the Commercial Insurers and allow SCHENA and others to

11 issue positive financial projections for Arrayit that were deceptively based off the amount billed by

12 Arrayit.

13          44.     As the effects of the COVID-19 pandemic began to be felt in the United States and many

14 patients faced difficulty obtaining access to COVID-19 testing, SCHENA and others used the COVID-19

15 pandemic as an opportunity to expand the pre-existing allergy test scheme and to capitalize on a national

16 emergency for their own financial gain by offering COVID-19 testing and bundling the COVID-19 test

17 with, i.e., requiring combination with, Arrayit’s more expensive allergy testing, which did not identify or

18 treat COVID-19.

19          45.     SCHENA and others obtained fraudulent orders for allergy and COVID-19 testing by

20 making false and fraudulent statements, directly and indirectly, to health care providers, patients, and

21 others concerning Arrayit’s ability to provide accurate, fast, and reliable COVID-19 testing in compliance

22 with applicable state and federal regulations, and the purported need to bundle the COVID-19 test with

23 Arrayit’s allergy test, while concealing that, at various times, the Arrayit COVID-19 test had not been

24 developed, validated, produced, received the requisite regulatory authorization, or able to return timely

25 COVID-19 results as represented.

26          46.     SCHENA and others entered into sham contracts and agreements, and created and

27 maintained false and fraudulent invoices and other documents, in order to conceal and disguise the illegal

28 kickbacks and bribes, as well as that the testing was not provided as billed to Medicare, Medicaid,


     SUPERSEDING INDICTMENT                          11
                Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 13 of 19




 1 TRICARE, and the Commercial Insurers, including concealing the ordering physician, medical clinic,

 2 and/or laboratory that actually conducted the testing.

 3             47.    SCHENA and others caused Arrayit to submit approximately $69 million in claims by

 4 interstate wire to Medicare, Medicaid, TRICARE, and the Commercial Insurers for allergy tests that were

 5 obtained through illegal kickbacks and bribes, medically unnecessary, ineligible for reimbursement,

 6 and/or not provided as represented.

 7             In violation of Title 18, United States Code, Section 1349.

 8 COUNTS TWO THROUGH THREE: (18 U.S.C. § 1347 and 18 U.S.C. § 2 – Health Care Fraud)

 9             48.    The allegations in Paragraphs 1 through 32 and 36 through 47 are realleged and

10 incorporated as if fully set forth here.

11             49.    On or about the dates set forth below, in the Northern District of California and elsewhere,

12 the defendant,

13                                                 MARK SCHENA,

14 did knowingly and willfully execute, and attempt to execute, a scheme and artifice to defraud health care

15 benefit programs as to a material matter and to obtain by means of materially false and fraudulent

16 pretenses, representations, and promises, and by concealment of material facts, money and property owned

17 by, and under the custody and control of, those health care benefit programs, all of the preceding in

18 connection with the delivery of, and payment for, health care benefits, items, and services:

19                                                      APPROXIMATE
                                                                               SERVICES
                                                                                                APPROXIMATE
       COUNT          INSURED          INSURER            DATE OF                                 AMOUNT
                                                                                BILLED
20                                                        SERVICE                                  BILLED

21         2            W.W.        Meritain Health         5/1/20           Allergy testing       $5,293.28
22

23         3            T.M.           Medicare             5/13/20          Allergy testing       $5,293.28
24
               Each count a separate offense, in violation of Title 18, United States Code, Sections 1347 and 2.
25
     COUNT FOUR: (18 U.S.C. § 371 – Conspiracy to Pay Kickbacks)
26
               50.    The allegations in Paragraphs 1 through 32 are realleged and incorporated as if fully set
27
     forth here.
28


     SUPERSEDING INDICTMENT                            12
             Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 14 of 19




 1          51.     From in or around 2017, and continuing through in or around June 2020, in the Northern

 2 District of California and elsewhere, the defendant,

 3                                               MARK SCHENA,

 4 did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly combine,

 5 conspire, confederate, and agree with others, known and unknown to the grand jury, to commit certain

 6 offenses against the United States, that is: to violate Title 18, United States Code, Section 220(a)(2)(A),

 7 by offering and paying remuneration (including any kickback, bribe, or rebate) directly or indirectly,

 8 overtly or covertly, in cash or in kind, to induce a referral of an individual to a laboratory, with respect

 9 to services covered by a health care benefit program in and affecting interstate commerce.

10                                           Purpose of the Conspiracy

11          52.     It was a purpose of the conspiracy for SCHENA and his co-conspirators to unlawfully

12 enrich themselves by: (a) offering and paying kickbacks and bribes to induce the referral of members to

13 Arrayit; (b) submitting or causing the submission of false and fraudulent claims to the Commercial

14 Insurers for services that were procured by the payment of kickbacks and bribes; (c) concealing and

15 causing the concealment of the submission of the kickbacks and bribes; and (c) diverting kickbacks and

16 bribes, and the proceeds of the scheme, for their personal use and benefit, and to further the conspiracy.

17                                               Manner and Means

18          53.     The allegations in Paragraphs 37 through 47 are realleged and incorporated as if fully set

19 forth here.

20                                                   Overt Acts

21          54.     In furtherance of the conspiracy, and to accomplish its objects and purpose, at least one of

22 the co-conspirators committed and caused to be committed, in the Northern District of California and

23 elsewhere, at least one of the following overt acts, among others:

24          55.     On or about December 16, 2019, MARK SCHENA and others caused illegal kickback and

25 bribe, in the approximate amount of $19,289.74, to be paid to Marketer-1 in exchange for the referral of

26 individuals to Arrayit.

27          56.     On or about April 17, 2020, MARK SCHENA and others caused an illegal kickback and

28 bribe, in the approximate amount of $6,650.58, to be paid to Marketer-1 in exchange for the referral of


     SUPERSEDING INDICTMENT                           13
             Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 15 of 19




 1 individuals to Arrayit.

 2          In violation of Title 18, United States Code, Section 371.

 3 COUNTS FIVE THROUGH SIX: (18 U.S.C. § 220(a)(2)(A) and 18 U.S.C. § 2 – Illegal Kickbacks)

 4          57.     The allegations in Paragraphs 1 through 32, 36 through 47, and 54 through 56 are realleged

 5 and incorporated as if fully set forth here.

 6          58.     From in or around 2017, and continuing through in or around June 2020, in the Northern

 7 District of California and elsewhere, the defendant,

 8                                                MARK SCHENA,

 9 did knowingly and willfully offer, pay, and cause to be offered and paid, any remuneration, including any

10 kickback, bribe, and rebate, namely, the payments specified as to each count below, directly and indirectly,

11 overtly and covertly, in cash and in kind, to induce a referral of an individual to a laboratory, that is,

12 Arrayit, with respect to services covered by a health care benefit program, each in and affecting interstate

13 and foreign commerce.

14                   COUNT        RECIPIENT        APPROXIMATE DATE               AMOUNT

15
                        5          Marketer-1             12/16/19               $19,289.74
16

17
                        6          Marketer-1             4/17/20                $6,650.58
18

19          Each count a separate offense, in violation of Title 18, United States Code, Sections 220(a)(2)(A)

20 and 2.

21 COUNTS SEVEN THROUGH NINE: (15 U.S.C. §§ 78j & 78ff; 17 C.F.R. 240.10b-5; and 18 U.S.C. § 2

22 – Securities Fraud)

23          59.     The allegations in Paragraphs 1 through 32 are realleged and incorporated as if fully set

24 forth here.

25          60.     On or about the dates set forth below, in the Northern District of California and elsewhere,

26 the defendant,

27                                                MARK SCHENA,

28 willfully and knowingly, directly and indirectly, by the use of the means and instrumentalities of interstate


     SUPERSEDING INDICTMENT                          14
             Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 16 of 19




 1 commerce, the mails, and the facilities of national securities exchanges, in connection with the purchase

 2 and sale of securities, did use and employ manipulative and deceptive devices and contrivances, and aided

 3 and abetted others known and unknown to the grand jury, in violation of Title 15, United States Code,

 4 Sections 78j and 78ff, Title 17, Code of Federal Regulations, Sections 240.10b5 and 240.10b5-2, and Title

 5 18, United States Code, Section 2, by: (a) employing devices, schemes and artifices to defraud; (b) making,

 6 and causing others to make, untrue statements of material facts and omitting to state material facts

 7 necessary in order to make the statements made, in the light of the circumstances under which they were

 8 made, not misleading; and (c) engaging in acts, practices and courses of business which operated and

 9 would operate as a fraud and deceit upon persons; to wit, SCHENA used, and caused others to use, wires

10 and the mails to issue false and misleading statements related to Arrayit securities in the manner, and on

11 or about the dates listed, below:

12           COUNT             DATE                                DESCRIPTION
                                              SCHENA press release about “an allergy testing agreement”
13            SEVEN           11/19/18
                                               with multibillion-dollar company in Palo Alto, California
14                                            SCHENA tweet about “$240,000,000 test kit manufacturing
              EIGHT           8/8/2019
                                                              run” disseminated to market
15                                             SCHENA emails to investors about demand for Arrayit’s
               NINE            3/19/20        COVID-19 tests and coordination with government agencies
16

17
            Each count a separate offense, in violation of Title 15, United States Code, Sections 78j and 78ff,
18
     Title 17, Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code, Section 2.
19
     FORFEITURE ALLEGATION: (18 U.S.C. §§ 981(a)(1)(C) & 982(a) & 28 U.S.C. § 2461 –
20
     Criminal Forfeiture)
21
            61.     The allegations in Paragraphs 1 through 60 are re-alleged and incorporated by reference
22
     for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and
23
     982(a), and Title 28, United States Code, Section 2461(c).
24
            62.     Upon conviction of any of the offenses alleged in Counts One through Nine, the defendant,
25
                                                MARK SCHENA,
26
     shall forfeit to the United States pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and
27
     982(a), and Title 28, United States Code, Section 2461, any property, real or personal, which constitutes
28


     SUPERSEDING INDICTMENT                          15
             Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 17 of 19




 1 or is derived from proceeds traceable to said violations, including but not limited to a sum of money equal

 2 to the total proceeds from the commission of said offense.

 3          63.     If, as a result of any act or omission of the defendant, any of said property

 4                  a. cannot be located upon the exercise of due diligence;

 5                  b. has been transferred or sold to or deposited with a third person;

 6                  c. has been placed beyond the jurisdiction of the Court;

 7                  d. has been substantially diminished in value; or

 8                  e. has been commingled with other property, which cannot be divided without difficulty;

 9 the United States shall be entitled to forfeiture of substitute property, pursuant to Title 21, United States

10 Code, Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1), and Title 28,

11 United States Code, Section 2461(c).

12          All pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 982(a), and Title 28,

13 United States Code, Section 2461.

14 DATED: May 18, 2020                                     A TRUE BILL

15

16                                                                  /s/
                                                           ________________________________
                                                           FOREPERSON
17

18 STEPHANIE HINDS
   Acting United States Attorney
19
   DANIEL KAHN
20 Acting Chief, Fraud Section

21
          /s/
22 _________________________
   WILLIAM FRENTZEN
23 Assistant United States Attorney

24
          /s/
25 _________________________
   JACOB FOSTER
26 JUSTIN WEITZ
   Assistant Chiefs
27 Fraud Section, Criminal Division

28


     SUPERSEDING INDICTMENT                           16
AO 257 (Rev. 6/78)         Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 18 of 19

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT               INFORMATION           INDICTMENT                        Name of District Court, and/or Judge/Magistrate Location
                                                        SUPERSEDING                         NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                           SAN JOSE DIVISION
 Please see attached addendum.                                  Petty

                                                                Minor              DEFENDANT - U.S
                                                                Misde-                                                                 FILED
                                                                meanor
                                                                                  MARK SCHENA                                           May 18 2021
                                                                Felony
                                                                                      DISTRICT COURT NUMBER                            SUSANY. SOONG
PENALTY:      Please see attached addendum.                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                      CR 20-00425-EJD                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                        SAN FRANCISCO



                                                                                                                DEFENDANT
                            PROCEEDING                                                  IS NOT IN CUSTODY
                                                                                          Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                       1)       If not detained give date any prior
                     HHS-OIG; FBI; VA-OIG; USPIS; DCIS
                                                                                          summons was served on above charges           
       person is awaiting trial in another Federal or State Court,               2)       Is a Fugitive
       give name of court
                                                                                 3)       Is on Bail or Release from (show District)

                                                                                                         Northern District of California
       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                        IS IN CUSTODY
                                                                                 4)       On this charge
       this is a reprosecution of

                                                                                                                           }
       charges previously dismissed                                              5)       On another conviction
       which were dismissed on motion                      SHOW                                                                       Federal          State


                                                   }
       of:                                               DOCKET NO.
                                                                                 6)       Awaiting trial on other charges
            U.S. ATTORNEY             DEFENSE
                                                                                           If answer to (6) is "Yes", show name of institution

       this prosecution relates to a

                                                                                                                    }
                                                                                                          Yes            If "Yes"
       pending case involving this same                                               Has detainer
                                                                                                                         give date
       defendant                                        MAGISTRATE                    been filed?         No             filed


                                                   }
                                                         CASE NO.
       prior proceedings or appearance(s)                                             DATE OF
                                                                                      ARREST
                                                                                                                 Month/Day/Year
       before U.S. Magistrate regarding this
                                                       20-mj-70721
       defendant were recorded under                                                  Or... if Arresting Agency & Warrant were not

                                                                                                                               Month/Day/Year
Name and Office of Person
Furnishing Information on this form              STEPHANIE HINDS
                                                                                      DATE TRANSFERRED
                                                                                      TO U.S. CUSTODY
                                                                                                                    
                                 U.S. Attorney      Other U.S. Agency

Name of Assistant U.S.                                                                     This report amends AO 257 previously submitted
Attorney (if assigned)                   William Frentzen
                                                   ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS               NO PROCESS*          WARRANT           Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                           * Where defendant previously apprehended on complaint, no new summons or
                                                                         warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                         Date/Time:                                 Before Judge:

        Comments:
        Case 5:20-cr-00425-EJD Document 53 Filed 05/18/21 Page 19 of 19




                              Counts and Maximum Penalties:


COUNT ONE: 18 U.S.C. §§ 1349 - Conspiracy to Commit Health Care Fraud

        Penalties: Not more than 20 years imprisonment, not more than $250,000 fine, not more
than 3 years supervised release and $100 assessment.

COUNT TWO AND THREE: 18 U.S.C. § 1347 and 18 U.S.C. § 2 – Health Care Fraud

       Penalties: Not more than 10 years imprisonment, not more than $5,000,000 fine, not
more than 3 years supervised release and $100 assessment.

COUNT FOUR: 18 U.S.C. § 371 – Conspiracy to Pay Kickbacks

        Penalties: Not more than 5 years imprisonment, not more than $250,000 fine, not more
than 3 years supervised release, $100 assessment.

COUNTS FIVE THROUGH SIX: (18 U.S.C. § 220(a)(2)(A) and 18 U.S.C. § 2 – Illegal
Kickbacks

        Penalties: Not more than 10 years imprisonment, not more than $200,000 fine, not more
than 3 years supervision, $100 assessment.

COUNTS SEVEN THROUGH NINE: (15 U.S.C. §§ 78j & 78ff; 17 C.F.R. 240.10b-5; and
18 U.S.C. § 2 – Securities Fraud

       Penalties: Not more than 20 years imprisonment, not more than $5,000,000 fine, not
more than 3 years supervision, and $100 assessment.
